DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites A method of generating a user-adjustable thermal processing parameter profile for use by a furnace, comprising:” in the preamble, the body recites “by a processor and a memory with computer code instruction stored thereon, receiving, through a user interface, one or more material properties provided by a user; communicating with a furnace to ascertain one or more thermal processes associated with a furnace, identifying one or more part characteristics associated with a part to be processed by the furnace; and determining a thermal processing parameter profile. 
It is vague and indefinite as it is unclear applicant intend to claim: (i) a method of controlling a thermal process with a controller (processor) that uses user interface, or (ii) non-transitory computer readable media (i.e. generating, identifying, and determining) for use by a furnace, for thermal processing a part with specific characteristics that are predefined. The Examiner notes claim 1 as written only appears to be communication between users and the computer, as there is no actual physical process being performed. The only structure that is claimed is processor and having user interface for such communication.  
Furthermore, claim 1 is broadly interpreted as method in which it uses a controller with instructions from users to control any furnace.  It is unclear what is considered “part characteristic”, or “material properties”, or even how the “thermal processing parameter profile” determined /calculated. The dependent claims 2-5 are rejected for the same reasons as discussed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tockert et al (US 9, 058, 033 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tockert et al (US 9, 058, 033 B2).
For claim 1, Tockert et al. teach a method of generating a user-adjustable thermal processing parameter profile for use by a furnace (see abstract), comprising: 
by a processor [“computer”] (inherent that there is memory with computer code instructions stored thereon) (see claim 14), receiving, through a user interface (Fig 2, GUI, col 5 lines 1-15), one or more materials properties provided by a user (claim 14; Fig. 2); communicating with a furnace to ascertain one or more thermal processes associated with the furnace; identifying one or more part characteristics associated with a part to be processed by furnace (see col 5 lines 40 to col 6 lines 15); and determining a thermal processing parameter profile (“determining the percentage of ferrous burden…use of additives, slag properties…” col 6 lines 35-50) of at least one thermal processing parameter corresponding to each of the thermal processes, based on at least one of (i) the one or more part characteristics and (ii) the one or more materials properties, the thermal processing parameter profile characterizing a cycle of the one or more thermal processes (see  claim 14; see col 6 lines 15-65, col 7 lines 1-35).
It is noted that even if one disagrees that it does not identify characteristics with a part to be processed or thermal processing parameter, however, there is sufficient suggestion or motivation provided by Tockert et al to use controller for furnace that is controlled remotely via GUI, for automatic control of processes. 
Remaining claims 2-5 pertaining to  communicating with the user through a graphical user interface, and, based on the communicating, one or both of (i) guiding the user to an outcome of a cycle of the thermal process and the materials properties of the part and (ii) directing the user to the outcome of a cycle of the thermal process and the materials properties of the part; receiving and implementing user direction regarding surface modifications to be applied to the part in conjunction with the one or more thermal processes being applied to the part ; notifying the user of subsequent user direction that would conflict with the one or more thermal processes corresponding to the first user direction, and preventing the system from implementing changes associated with the subsequent user direction that would conflict with the one or more thermal processes corresponding to the first user direction; receiving user input configured to tailor the one or more process parameter profiles according to specific result requirements, are all process steps which one ordinary skill in the art looking into Tockert et al. would be able to configure based on desired operation of the furnace (processing).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,237,529. Although the claims at issue are not identical, they are not patentably distinct from each other because currently claims are broader (anticipatory) over the issued claims.
For claim 1, U.S. Patent No. 11,237,529 B2 teaches a method of generating a user-adjustable thermal processing parameter profile for use by a furnace, comprising: 
by a processor and a memory with computer code instructions stored thereon, receiving, through a user interface, one or more materials properties provided by a user; communicating with a furnace to ascertain one or more thermal processes associated with the furnace; identifying one or more part characteristics associated with a part to be processed by furnace; and determining a thermal processing parameter profile of at least one thermal processing parameter corresponding to each of the thermal processes, based on at least one of (i) the one or more part characteristics and (ii) the one or more materials properties, the thermal processing parameter profile characterizing a cycle of the one or more thermal processes (see  claim 1, 9, and 11).
As for claims 2-3, U.S. Patent No. 11,237,529 B2 further teaches communicating with the user through a graphical user interface, and, based on the communicating, one or both of (i) guiding the user to an outcome of a cycle of the thermal process and the materials properties of the part and (ii) directing the user to the outcome of a cycle of the thermal process and the materials properties of the part (see claim 11); receiving and implementing user direction regarding surface modifications to be applied to the part in conjunction with the one or more thermal processes being applied to the part (claims 11-12).  
As for claims 4-5, U.S. Patent No. 11,237,529 B2 further teaches notifying the user of subsequent user direction that would conflict with the one or more thermal processes corresponding to the first user direction, and preventing the system from implementing changes associated with the subsequent user direction that would conflict with the one or more thermal processes corresponding to the first user direction; receiving user input configured to tailor the one or more process parameter profiles according to specific result requirements (see claims 11-13, GUI).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0070093 A1- transition temperature adjustment user interfaces; US 2009/0238234 A1 – Schubert et al, teaches method for operating a melt-metallurgic furnace, and furnace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743